 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

NORTHERN DIVISION

 

SHANE MALLON

Plaintiff
v. Civil Action No.: BPG-19-795
FROSTBURG STATE UNIVERSITY

Defendants

PLAINTIFF SHANE MALLON RESPONSE TO REQUEST
FOR ADMISSIONS FROM THE DEFENSE
Request for Admission no. 1: Admit

Request for Admission no. 2: Admit, but I was also willing to change my degree to liberal
studies if need be in order to finish online.

Request for Admission no. 3: Deny. I was told by my advisor Ken Levitt and the head of the
business department Dr. Michael Monahan that there was a path to graduation online because I
was so close to graduating but if not I could change to a liberal studies degree. Also Beth
Hoffman told me the reason Darlene Smith would not let me take online classes was on
“principle” not because I would not be able to graduate. Lastly if I was not able to take online
classes then why did Frostburg itself sign me up for classes in November 2018 after I had been
unlawfully expelled then readmitted (Exhibit 1).

Request for Admission no. 4: Admit
Request for Admission no. 5; Admit

Request for Admission no. 6: Deny. The note was faxed directly to Beth Hoffman and a copy
was mailed to my Baltimore home which I didn’t read until after I was kicked out without a
hearing which was in Frostburg’s community standards which along with other policies has been
updated since I was kicked out.

Request for Admission no. 7: Admit, but in defense at the time I told Dr. Miller that Darlene
Smith wanted me to get an MMR vaccine I was not aware of live and dead vaccines.
Request for Admission no. 8: Admit. I was told that I needed to get invasive blood work that
the CDC says does not accurately determine immunity for a vaccine and that Darlene Smith
already admitted that I can’t receive. That inaccurate information would then need to be sent to
the Brady Health Center and Darlene Smith where those inaccurate records would not be covered
by HIPPA and are specifically excluded from FERPA’s protection (USC 20,1232g) ( Exhibit 2).
It was at that time I knew Ms. Smith was not going to let me continue my education so I pleaded
with Frostburg’s administration to let me take online classes even just for one semester so I
wouldn’t lose grant and scholarship money and I wouldn’t be forced to pay the foundation loan
out of my own money.

Request for Admission no. 9: Doctor/Patient confidentiality.

Request for Admission no. 10: Admit. Once I heard Darlene Smith was reaching out to my
Doctor without my permission I reminded Johns Hopkins that they needed to be mindful of
HIPPA and my rights as a patient. I never wanted to involve my doctor but did so as a
compromise. Let’s remember that the state of Maryland and their Department of Health already
determined that the only vaccine needed for higher education is a Menengitis vaccine if you live
on campus which I did not. Also tetanus can not be spread from person to person so there is no
safety concern meaning no reason to require this vaccine.

Request for Admission no, 11; Deny. I had a Tetanus shot after an injury at work. Shortly after
that I was in so much pain that I went out on permanent disability. The only other time I have
been in that much pain was a few years later when I had a pneumonia vaccine so my doctor and I
have decided that I will not be getting any more vaccinations. This idea that if I have received a
vaccination once that I should always be able to receive a vaccination is absurd and the reason
why lawyers should not be involved in people’s healthcare. The immune system is the most
complicated and misunderstood part of the human body. I had been treated with an infusion of
remicade once. Everything was fine my first round of infusion but on my second round of
infusion my lungs started to close and my body broke out in hives (anaphylaxic shock), I could
only imagine what would have happened if I was not in the doctor’s office at the time. When I
asked my doctor why this did not occur the first time he said that the body builds antibodies after
infusions and vaccines and this can be your body’s response to certain treatment. I’d like to point
out that the side effect for Tetanus vaccine is anaphylaxic shock. On top of that I’ve had allergic
reactions to almost all of the medication I have been on since I began treatment in 2012. Also
you are supposed to refrain from getting the Tetanus vaccination if you are sick; I think a chronic
illness with uncontrolled inflammation, bone deterioration, enlarged liver, elevated liver
enzymes and more constitutes being sick.

Request for Admission no. 12: Admit. I admit that I had a Tetanus shot after an injury at work.
Shortly after that I was in so much pain that I went out on permanent disability. The only other
time I have been in that much pain was a few years later when I had a pneumonia vaccine so my
doctor and I have decided that I will not be getting any more vaccinations. This idea that if I have
received a vaccination once that I should always be able to receive a vaccination is absurd and
the reason why lawyers should not be involved in people’s healthcare. The immune system is the
most complicated and misunderstood part of the human body. I had been treated with an infusion
of remicade once. Everything was fine my first round of infusion but on my second round of
infusion my lungs started to close and my body broke out in hives (anaphylaxic shock), I could
only imagine what would have happened if I was not in the doctor’s office at the time. When I
asked my doctor why this did not occur the first time he said that the body builds antibodies after
infusions and vaccines and this can be your body’s response to certain treatment. I’d like to point
out that the side effect for Tetanus vaccine is anaphylaxic shock. On top of that I’ve had allergic
reactions to almost all of the medication I have been on since I began treatment in 2012.

Request for Admission no. 13: Admit and I tried to get a copy of it from my primary care
physician but he did not have a record of it. Itold Ms. Smith about this in 2017 which is when
she started demanding I get the inaccurate blood tests to which I refused.

Request for Admission no. 14: Deny. First she told me to go to the clinic up the road (not
affiliated with Frostburg) to get the actual vaccinations which could have been deadly. Then it
was that I needed blood work so she could see which ones I could get. At the time I went there I
do not believe they did vaccinating and blood work at the University itself. It is my
understanding that they have since changed this which is both scary and irresponsible. Nobody
should be forced to get medical treatment from somebody that does not know their complete
medical history especially those with compromised immune systems. The CDC specifically says
that clinicians can not determine the safety and effectiveness of vaccines in those with
compromised immune systems.

Request for Admission no. 15: Admit. I did not pay my loan until August 21, 2018 which was
still a week before classes started. I paid it out of my own money despite the fact that I was told
it would be able to come out of my fall 718 grant money like it should have come out of my
Spring °18 but didn’t because of an error Frostburg made (Exhibit 3 and 4). When I paid it J told
Janelle Moffett I was paying it so they couldn’t try saying that was the reason they were denying
me online classes but they still used this excuse knowing that it was untrue. I’d like to point out
that the foundation office had my credit card number which I had to give them just in case I did
not pay the loan. The reason they did not come after me for the money was because it was their

mistake.

Shane Maillon 1/21/20
